Citation Nr: 0806386	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-33 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine



THE ISSUE


Entitlement to waiver of recovery of an overpayment of 
compensation in the amount of $1,344.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from March 1979 to March 
1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  



FINDINGS OF FACT

1.  The veteran received additional dependency benefits for 
his child during the same period of time that his child 
elected to receive Dependents' Educational Assistance (DEA or 
Chapter 35) benefits, resulting in an overpayment of VA 
compensation in the amount calculated as being $1,344.  

2.  The overpayment in question was not due to fraud, 
misrepresentation, or bad faith by the veteran.  

3.  The veteran was primarily at fault in the creation of the 
overpayment as he clearly understood and weighed the 
consequence of his actions.  

4.  The failure to make restitution would result in unjust 
enrichment to the veteran.  

5.  The veteran did not take any actions that resulted in a 
change in position to his detriment as a result of the 
overpayment.  

6.  The veteran has failed to provide information to shown 
recapturing of the indebtedness would deprive him of 
necessities, or defeat the purpose of the receiving 
compensation benefit.  




CONCLUSION OF LAW

VA's recovery of an overpayment of compensation benefits paid 
based on dependency would not violate the standard of equity 
and good conscience.  38 U.S.C.A. §§ 3562, 5302 (West 2002); 
38 C.F.R.§§ 1.962, 1.963, 1.965, 3.667, 3.707, 21.3023 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) does not apply to this appeal.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
See Barger v. Principi, 16 Vet. App. 132 (2002) (VCAA does 
not apply to cases involving the waiver of recovery of 
overpayment claims because the statute at issue in such cases 
is not found in Title 38, United States Code, Chapter 51, 
i.e., the laws affected by VCAA).  

The basic facts are not in dispute and may be briefly 
summarized.  The veteran was granted service connection for 
organic brain syndrome from brain trauma (OBS) by rating 
decision in May 1989 and was awarded a 100 percent rating for 
his OBS in January 1993, effective on August 4, 1992.  DEA 
benefits were granted by a rating decision in June 1997.  

The veteran's daughter received DEA in 1999; and there is a 
May 1999 VA letter on file in which the veteran was notified 
that additional compensation to the veteran for Jamie would 
not be continued because she was receiving DEA benefits and 
this benefits could not be paid concurrently with the 
additional schoolchild allowance to a veteran.  

Based on a September 2000 School Attendance Report for the 
veteran's son, the veteran was sent a letter by VA in October 
2000 that noted that, while the son was being continued on 
the veteran's compensation award as a schoolchild, he might 
be entitled to received DEA directly based on his high school 
enrollment.  

The veteran was informed that the additional allowance for a 
schoolchild on a veteran's award at the 100 percent rate was 
$186 a month and that the monthly benefit under DEA was $485 
for full-time attendance and was paid directly to the child.  
It was noted that this benefit could not be paid concurrently 
with the additional schoolchild allowance to a veteran.  

According to written information in the file dated in 
November 2000, the veteran was told over the phone about 
electing Chapter 35 DEA benefits for a son who was still in 
high school.  The veteran said that he would talk to his son 
and that they would decide what to do and get back to VA.  

According to a VA amended disability compensation award 
letter sent to the veteran in January 2001, the amount paid 
to the veteran included additional benefits for his wife and 
child.  

The veteran was told that he must inform VA if there was any 
change in the number or status of his dependents and that 
failure to tell VA immediately of any dependency change would 
result in an overpayment that must be repaid.  

It was also noted that VA would continue payments for [redacted] 
based on school attendance until July 1, 2001.  

The veteran was notified by letter from VA in June 2004 that 
his monthly compensation was proposed to be reduced for 
October 2000 and from "December 2001" (actually December 
2000) to July 2001 because [redacted] had elected Chapter 35 
benefits on September 5, 2000.  This also had resulted in an 
overpayment of compensation benefits to the veteran.  

A VA letter reducing the veteran's benefits was sent in 
August 2004.  It was noted that this action created an 
overpayment that was being calculated.  

An audit in September 2004 determined that the veteran had 
been overpaid in the amount of $1,344.00 due to his son's 
election and receipt of Chapter 35 benefits on September 5, 
2000.  The veteran requested a waiver of overpayment later in 
September 2004.  

An April 2005 letter from VA to the veteran requested that he 
complete a financial questionnaire to help VA decide whether 
his request for a waiver of overpayment could be granted.  

In a May 2005 decision, the Committee on Waivers denied the 
veteran's request for a waiver of the overpayment because he 
had been informed that he could not receive compensation for 
a child while the child was receiving DEA benefits.  The 
veteran timely appealed and was provided his appellate 
rights.  

According to an August 2005 Education Master Record Status 
report, [redacted] had been awarded $485 for September 2000 and 
$588 for November 2004 and for February through May 2001. 

The Board notes that the issue in this case is limited to the 
veteran's request for waiver of recovery of the calculated 
overpayment in compensation benefits.  

Pursuant to 38 U.S.C.A. § 5302(a), a claimant is allowed to 
seek a waiver of recovery of an overpayment of VA benefits.  
The Secretary of VA is authorized to grant a waiver of 
recovery of indebtedness when collection of the debt would be 
against "equity and good conscience."  38 U.S.C.A. § 5302(a) 
(West 2002); 38 C.F.R. §§ 1.962, 1.963(a) (2007).  

Under the criteria set out in 38 U.S.C.A. § 5302(c), the law 
precludes a waiver of recovery of an overpayment or the 
collection of any indebtedness where any one of the following 
elements is found to exist: (1) fraud, (2) misrepresentation, 
or (3) bad faith.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 
1.962(b).  

Consequently, before the Board may determine whether equity 
and good conscience warrant a waiver of recovery in this 
case, the Board must first determine whether there was an 
indication of fraud, misrepresentation, or bad faith on his 
part in connection with the claim.  

Concerning this preliminary determination, the Board agrees 
with the Committee's November 2004 decision and finds that 
the facts in this case do not reveal the presence of fraud, 
misrepresentation, or bad faith on the veteran's part in the 
creation of the overpayment in question.  There is nothing in 
the record suggesting that the veteran tried to hide the 
status of his dependent son or mislead VA.  

Having determined there was no fraud, misrepresentation, or 
bad faith on the veteran's part, the Board may now proceed to 
the question of whether the collection of the overpayment 
would be against "equity and good conscience."  38 U.S.C.A. 
§ 5302(a); 38 C.F.R. § 1.963(a).  

Pursuant to 38 C.F.R. § 1.965, the standard of equity and 
good conscience will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights.  38 C.F.R. § 1.965(a).  

The decision reached should not be unduly favorable or 
adverse to either side.  The phrase equity and good 
conscience means arriving at a fair decision between the 
obligor and the government.  

In making this determination of whether recovery would be 
against equity and good conscience, 38 C.F.R. § 1.965(a) 
requires consideration of each of the following factors, 
which are not intended to be all inclusive: (1) fault of the 
debtor; (2) balancing of faults between debtor and VA; (3) 
undue hardship; (4) whether collection would defeat the 
purpose of the benefit; (5) unjust enrichment; and (6) 
whether the debtor changed position to her own detriment 
through reliance on the benefit.  38 C.F.R. § 1.965(a); see 
also Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  

The Board finds that the veteran essentially was at fault in 
the creation of the debt.  Although the veteran has OBS, he 
does not have an appointed guardian and must be presumed 
capable of reading and understanding VA written 
communications to him.  He also has a wife and children to 
help him.  

The veteran's daughter had elected to receive DEA benefits in 
1999, and there is evidence on file that the veteran had been 
notified in May 1999 that he could not receive an additional 
allowance for a schoolchild if the child was receiving DEA 
benefits.  

Additionally, the veteran was notified in writing in October 
2000 that his son could receive DEA benefits but that this 
benefit could not be paid concurrently with the additional 
schoolchild allowance that the veteran was receiving at the 
time.  

The veteran appears to also have understood this and 
discussed over the phone with VA about the options available.  
The veteran said that he would talk to his son and get back 
to VA.  

The veteran was next notified by VA letter in January 2001 
that he would continue to receive additional benefits for his 
son based on school attendance until July 1, 2001.  

The veteran was also informed in this letter that he should 
notify VA immediately if there was any change in the status 
of his dependents and that failure to tell VA of a dependency 
change would result in an overpayment of compensation 
benefits that would have to be repaid.  

Consequently, because the veteran had been adequately 
informed that he could not receive compensation for a 
schoolchild at the same time that the child was receiving DEA 
benefits, he should have known that he had to inform VA once 
his son started receiving DEA benefits.  

Fault of the debtor and the balancing of fault, however, are 
not the only equitable factors to be considered.  The Board 
also finds that the remaining equitable factors weigh against 
waiver of the overpayment.  

First of all, there is no evidence on file that repayment of 
the debt would result in undue hardship for the veteran.  
There is evidence on file that the veteran has a monthly 
income from VA and Social Security of approximately $3,451.  

Because the veteran has not submitted a recent financial 
disclosure statement, despite VA's request, the file lacks 
adequate information about his expenses that might prevent 
him from a reasonable monthly repayment of his debt.  

Similarly, the Board finds that a waiver of the overpayment 
would result in an unjust enrichment to the veteran.  Based 
on the evidence on file, including the veteran's statement in 
November 2000 that he would talk to his son and they would 
decide whether to seek DEA benefits, the veteran was on 
notice that an award of DEA benefits could result in an 
overpayment that would have to be repaid.  

To waive overpayment at this juncture would result in his 
receipt of benefits to which he was not entitled and for 
which he had notice and opportunity to plan to repay.  

The Board further notes that there is no evidence that the 
veteran changed his position to his detriment based on 
receipt of the overpayment.  There is no indication that he 
changed employment or entered into a significant new 
financial obligation on the basis of the receipt of this 
money.  

Finally, the evidence does not show that repayment would 
defeat the purpose of the benefit.  The original benefit was 
to cover the additional expenses associated with schooling 
for his son.  The same purpose has been met by the payment of 
DEA benefits.  Thus, the Board concludes that the factors in 
this case are against a waiver of recovery.  Therefore, a 
waiver of the overpayment of $1,344 may not be granted.  




ORDER

Waiver of recovery of an overpayment of VA compensation 
benefits totaling $1,344 is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


